  Case 19-13300       Doc 81     Filed 11/20/19 Entered 11/20/19 10:58:28           Desc Main
                                   Document     Page 1 of 4


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                         LIMITED OPPOSITION OF DEBTOR TO
                        MOTION TO VACATE AUTOMATIC STAY

       NOW COMES the debtor, Somerville Brewing Company (the “Debtor/SBC”), and

responds to the Motion of William Tauro and Marissa L. Tauro (the “Tauro’s) seeking to vacate

the automatic stay under the Petitioners’ Motion to Vacate Automatic Stay (“Motion for Relief”)

[Doc. No. 64]. The Tauro’s have filed the Motion for Relief seeking to continue the litigation they

commenced in the Middlesex Superior Court, Woburn Division, Docket Number 1881CV02227

(the “State Court Action”). The Motion for Relief is unnumbered, and the Debtor responds as

follows:

       1.       The Debtor acknowledges that the State Court Action was commenced, and that the

Debtor is party to the lawsuit. Further answering, the Debtor expressly denies liability to the

Tauro’s and refutes the assertion that the Tauro’s have suffered damages as asserted in the State

Court Action.

       2.       Subject to the foregoing, the Debtor does not oppose the granting of limited relief

from the automatic stay to enable the Tauro’s claim to be adjudicated in the State Court BUT

ONLY SO as the Tauro’s recovery is limited to a recovery under insurance as detailed in the

Motion for Relief and specifically, so long as the Tauro’s shall have no claim against the Debtor

or property of the Estate.
  Case 19-13300       Doc 81     Filed 11/20/19 Entered 11/20/19 10:58:28              Desc Main
                                   Document     Page 2 of 4


       Further, the granting of relief shall not limit nor exclude the denials, defenses, oppositions,

etc. asserted in the State Court Action which are incorporated here by reference, and the granting

of relief shall preserve and in no way limit the Debtor’s ability or right to assert any and all

defenses, counterclaims etc. which may be available to it in the State Court Action. The filing of

this limited opposition is not intended nor shall it be construed as a waiver of any and all claims,

defenses and oppositions which the Debtor may have in response to the claims asserted by the

Tauro’s.

       WHEREFORE, the Debtor does not oppose the granting of limited relief from the

automatic stay so long as granting of the relief authorizes the Tauro’s to pursue their recovery of

damages limited solely to insurance proceeds, if any; and that there be no claim allowed in the

within Chapter 11 proceedings or against property of the Estate.

                                                      Respectfully submitted,
                                                      Somerville Brewing Company,
                                                      By its attorney,


Dated: November 20, 2019                              /s/ Nina M. Parker
                                                      Nina M. Parker (BBO #389990)
                                                      Marques C. Lipton (BBO #676087)
                                                      Parker & Lipton
                                                      Parker & Associates LLC
                                                      10 Converse Place, Suite 201
                                                      Winchester, MA 01890
                                                      (781)729-0005
                                                      nparker@parkerlipton.com
  Case 19-13300       Doc 81     Filed 11/20/19 Entered 11/20/19 10:58:28             Desc Main
                                   Document     Page 3 of 4


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                               CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice and/or mailed,

postage prepaid, copies of Limited Opposition of the Debtor to William Tauro and Marissa L.

Tauro’s Motion to Vacate Automatic Stay to the parties listed on the annexed service list.



Dated: November 20, 2019                             /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com
 Case 19-13300      Doc 81    Filed 11/20/19 Entered 11/20/19 10:58:28   Desc Main
                                Document     Page 4 of 4


Electronic Mail Notice List

   x   Eric K. Bradford Eric.K.Bradford@USDOJ.gov
   x   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   x   James C. Fox jim_fox@riw.com, jcf@riw.com
   x   Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
   x   James M. Liston jml@bostonbusinesslaw.com
   x   Anthony M. Moccia amoccia@eckertseamans.com
   x   Rion Vaughan rmv@riw.com

Manual Notice List

Anthony F. Gargano
149 Cambridge Street
Cambridge, MA 02141

Via Email

Somerville Brewing Company, c/o Jeffrey Leiter
